EXHIBIT 10(p)

POST-TERMINATION AGREEMENT

AND COVENANT NOT TO COMPETE

This Post-Termination Agreement and Covenant Not to Compete (this “Agreement”)
is entered into as of                         ,              by and between
Wal-Mart Stores, Inc., its subsidiaries and affiliates (collectively, “Walmart”)
and                          (“Associate”).

RECITALS

WHEREAS, Walmart proposes that Associate: (a) be permitted to continue
Associate’s at will employment with Walmart; and (b) receive a restricted stock
award of $                 of Walmart shares of common stock (the “Restricted
Stock Award”); and

WHEREAS, as consideration for and as a condition of: (a) Associate continuing
Associate’s at will employment with Walmart; and (b) receiving the Restricted
Stock Award (collectively, the “Special Items”), Associate is required to
execute and deliver this Agreement to Walmart; and

WHEREAS, the parties agree that this Agreement shall supersede and replace in
its entirety the Restricted Stock Grant, Post-Termination Agreement and Covenant
Not to Compete between the Associate and Walmart dated                 , as
amended by the Amendment to Agreement between the Associate and Walmart dated
                 (collectively, the “Post-Termination Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the acknowledgments,
covenants, representations, warranties and agreements contained herein and for
other good and valuable consideration, including but not limited to the Special
Items being conveyed to Associate by Walmart, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

1. ACKNOWLEDGMENTS. As part of this Agreement, the parties specifically
acknowledge that:

(A) Walmart is a major retail operation, with stores located throughout the
United States, territories of the United States and in certain foreign
countries;

(B) Associate has served as                                      for a number of
years, which appointment was made by the Walmart Board of Directors and which
position is a key officer position;

 

1



--------------------------------------------------------------------------------

(C) As an essential part of its business, Walmart has cultivated, established
and maintained long-term customer and vendor relationships and goodwill and
competitive advantages, which are difficult to develop and maintain, have
required and continue to require a significant investment of time, effort, and
expense, and that can suffer significantly and irreparably upon the departure of
key officers, regardless of whether the officer has been personally involved in
developing or maintaining the relationships, goodwill or competitive advantages;

(D) In the development of its business, Walmart has expended a significant
amount of time, money, and effort in developing, maintaining, and protecting
private, sensitive, confidential, proprietary, and trade secret information
including but not limited to, information regarding Walmart’s products or
services, strategies, research and development efforts, logistics,
transportation, selling and delivery plans, geographic markets, developing or
potential geographic markets, developing or potential product markets, mergers,
acquisitions, divestitures, data, business methods, computer programs and
related source and object code, supplier and customer relationships, contacts
and information, methods or sources of product manufacture, know-how, product or
service cost or pricing, personnel allocation or organizational structure,
business, marketing, development and expansion or contraction plans, information
concerning the legal or financial affairs of Walmart, any other non-public
information, and any other information protected by the Nondisclosure and
Restricted Use Agreement executed by Associate (collectively, “Confidential
Information”), the disclosure or misuse of which could cause irreparable harm to
Walmart’s business, anticipated business, and its competitive position in the
retail marketplace;

(E) Associate has had access to such Confidential Information in Associate’s
current key officer position that would be of considerable value to Walmart’s
global and domestic competitors and potential competitors and Associate will
continue to have access to Confidential Information that would be of
considerable value to Walmart’s global and domestic competitors and potential
competitors; and

(F) Associate acknowledges that Walmart is entitled to take appropriate steps to
ensure: (i) that its associates do not misappropriate or make any other improper
use of Confidential Information; (ii) that no individual associate, competitor
or potential competitor gains an unfair, competitive advantage over Walmart; and
(iii) that its competitors and potential competitors do not improperly gain
access to or make any use of Confidential Information in their efforts to
compete against, or cause harm to, Walmart.

2. TRANSITION PAYMENTS. For purposes of this Agreement, the term “Transition
Period” means a period of two (2) years from the effective date of Associate’s
termination of employment with Walmart. If Walmart terminates Associate’s
employment, Walmart will pay Associate during the Transition Period an amount
equal to Associate’s base salary at the rate in effect on the date of
termination (“Transition Payments”), subject to such withholding as may be
required by law and subject to the conditions set forth in this Section 2.
Transition Payments will commence and be paid at the times and in the amounts
provided in Section 2(E).

 

2



--------------------------------------------------------------------------------

(A) Transition Payments will not be paid if Associate is terminated as the
result of Associate’s violation of any Walmart policy.

(B) No Transition Payments will be paid if Associate voluntarily resigns or
retires from employment with Walmart.

(C) Given the availability of other programs designed to provide financial
protection in such circumstances, Transition Payments will not be paid under
this Agreement if Associate dies or becomes disabled. If Associate dies during
the Transition Period, Transition Payments will cease, and Associate’s heirs
will not be entitled to the continuation of such payments. Transition Payments
will not be affected by Associate’s disability during the Transition Period.

(D) Associate’s violation of the obligations under Sections 4, 5 or 6, below, or
any other act that is materially harmful to Walmart’s business interests during
the Transition Period, will result in the immediate termination of the
Transition Payments, the recovery of the Transition Payments already made, and
any other remedies that may be available to Walmart.

(E) Transition Payments will be paid as follows:

(i) The first Transition Payment shall be an amount equal to six months of the
Associate’s base salary, less applicable withholding, and shall be paid within
thirty (30) days following termination; and

(ii) Subsequent Transition Payments shall commence on the first regularly
scheduled pay period following six (6) months after Associate’s termination and
shall be made during each regularly scheduled pay period thereafter during the
Transition Period. Each Transition Payment shall be the amount which would have
continued as part of Associate’s regular base salary, less applicable
withholding, and shall be made in the regularly scheduled payroll cycle, subject
to the terms and conditions of this Agreement.

(F) Receipt of Transition Payments will not entitle Associate to participate
during the Transition Period in any other incentive, restricted stock,
performance share, stock option, stock incentive, profit sharing, management
incentive or other associate benefit plans or programs maintained by Walmart;
except, that, Associate will be entitled to participate in such plans or
programs to the extent that the terms of the plan or program provide for
participation by former associates. Such participation, if any, shall be
governed by the terms of the applicable plan or program.

3. BENEFITS. Associate will be eligible for all other payments and benefits
accrued and owing at the time of termination. Participation in all other benefit
programs available to current associates will end on the effective date of
Associate’s termination, subject to Associate’s rights under COBRA to continue
group medical and dental coverage for eighteen (18) months, pursuant to the
terms of COBRA, which are currently extended to terminating Walmart associates.

 

3



--------------------------------------------------------------------------------

4. COVENANT NOT TO COMPETE. Due to the strategic, sensitive and far-reaching
nature of the Associate’s current position at Walmart, and the Confidential
Information to which the Associate is and has been exposed, Associate agrees,
promises, and covenants that:

(A) For a period of two (2) years from the date on which Associate’s employment
with Walmart terminates, and regardless of the cause or reason for such
termination, Associate will not directly or indirectly:

(i) own, manage, operate, finance, join, control, advise, consult, render
services to, have a current or future interest in, or participate in the
ownership, management, operation, financing, or control of, or be employed by or
connected in any manner with, any Competing Business as defined below in
Section 4(B)(i) and/or any Global Retail Business as defined below in
Section 4(B)(ii); and/or

(ii) participate in any other activity that risks the use or disclosure of
Confidential Information either overtly by the Associate or inevitably through
the performance of such activity by the Associate; and/or

(ii) solicit for employment, hire or offer employment to, or otherwise aid or
assist any person or entity other than Walmart in soliciting for employment,
hiring, or offering employment to, any Officer, Officer Equivalent or Management
Associate of Walmart, or any of its subsidiaries or affiliates.

(B)(i) For purposes of this Agreement, the term “Competing Business” shall
include any general or specialty retail, grocery, wholesale membership club, or
merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates that: (a) sells goods or merchandise at retail to
consumers and/or businesses (whether through physical locations, via the
internet or combined) or has plans to sell goods or merchandise at retail to
consumers and/or businesses (whether through physical locations, via the
internet or combined) within twelve (12) months following Associate’s last day
of employment with Walmart in the United States; and (b) has gross annual
consolidated sales volume or revenues attributable to its retail operations
(whether through physical locations, via the internet or combined) equal to or
in excess of U.S.D. $5 billion.

(ii) For purposes of this Agreement, the term “Global Retail Business” shall
include any general or specialty retail, grocery, wholesale membership club, or
merchandising business, inclusive of its respective parent companies,
subsidiaries and/or affiliates, that: (a) in any country or countries outside of
the United States in which Walmart conducts business or intends to conduct
business in the twelve (12) months following Associate’s last day of employment
with Walmart, sells goods or merchandise at retail to consumers and/or
businesses (whether through physical locations, via the internet or combined);
and (b) has gross annual consolidated sales volume or revenues attributable to
its retail operations

 

4



--------------------------------------------------------------------------------

(whether through physical locations, via the internet or combined) equal to or
in excess of U.S.D. $5 billion in any country pursuant to (B)(ii)(a) or in the
aggregate equal to or in excess of U.S.D. $5 billion in any countries taken
together pursuant to (B)(ii)(a) when no business in any one country has annual
consolidated sales volume or revenues attributable to its retail operations
equal to or in excess of U.S.D. $5 billion.

(iii) For purposes of this Agreement, the term “Management Associate” shall mean
any domestic or international associate holding the title of “manager” or above.

(iv) For purposes of this Agreement, the term “Officer” shall mean any domestic
Walmart associate who holds a title of Vice President or above.

(v) For purposes of this Agreement, the term “Officer Equivalent” shall mean any
non-U.S. Walmart associate who Walmart views as holding a position equivalent to
an officer position, such as managers and directors in international markets,
irrespective of whether such managers and directors are on assignment in the
U.S.

(C) Ownership of an investment of less than the greater of $25,000 or 1% of any
class of equity or debt security of a Competing Business and/or a Global Retail
Business will not be deemed ownership or participation in ownership of a
Competing Business and/or a Global Retail Business for purposes of this
Agreement.

(D) The covenant not to compete contained in this Section 4 shall bind
Associate, and shall remain in full force and effect, regardless of whether
Associate qualifies, or continues to remain eligible, for the Transition
Payments described in Section 2 above. Termination of the Transition Payments
pursuant to Section 2 will not release Associate from Associate’s obligations
under this Section 4.

5. FUTURE ASSISTANCE. Associate agrees to provide reasonable assistance and
cooperation to Walmart in connection with any agency investigation, litigation
or similar proceedings that may exist or may arise regarding events as to which
Associate has knowledge by virtue of Associate’s employment with Walmart.
Walmart will compensate Associate for reasonable travel, materials, and other
expenses incidental to any such support Associate may provide to Walmart, at
Walmart’s request.

6. PRESERVATION OF CONFIDENTIAL INFORMATION. Associate will not at any time,
directly or indirectly, use or disclose any Confidential Information obtained
during the course of Associate’s employment with Walmart and following the
Associate’s termination of employment with Walmart, except as may be authorized
by Walmart.

7. REMEDIES FOR BREACH. The parties shall each be entitled to pursue all legal
and equitable rights and remedies to secure performance of their respective
obligations and duties under this Agreement, and enforcement of one or more of
these rights and remedies will not preclude the parties from pursuing any other
rights and remedies. Associate acknowledges that a breach of the provisions of
Sections 4 through 6, above, could result in substantial and irreparable damage
to Walmart’s business, and that

 

5



--------------------------------------------------------------------------------

the restrictions contained in Sections 4 through 6 are a reasonable attempt by
Walmart to protect its rights and to safeguard its Confidential Information.
Associate expressly agrees that upon a breach or a threatened breach of the
provisions of Sections 4 through 6, Walmart shall be entitled to injunctive
relief to restrain such violation, and Associate hereby expressly consents to
the entry of such temporary, preliminary, and/or permanent injunctive relief, as
may be necessary to enjoin the violation or threatened violation of Sections 4
through 6. With respect to any breach of this Agreement by Associate, Associate
agrees to indemnify and hold Walmart harmless from and against any and all loss,
cost, damage, or expense, including, but not limited to, attorneys’ fees,
incurred by Walmart, and to return immediately to Walmart all of the monies
previously paid to Associate by Walmart under this Agreement; provided, however,
that such repayment shall not constitute a waiver by Walmart of any other
remedies available under this Section or by law.

8. SEVERABILITY. In the event that a court of competent jurisdiction shall
determine that any portion of this Agreement is invalid or otherwise
unenforceable, the parties agree that the remaining portions of the Agreement
shall remain in full force and effect. The parties also expressly agree that if
any portion of the covenant not to compete set forth in Section 4 shall be
deemed unenforceable, then the Agreement shall automatically be deemed to have
been amended to incorporate such terms as will render the covenant enforceable
to the maximum extent permitted by law.

9. NATURE OF THE RELATIONSHIP. Nothing contained in this Agreement shall be
deemed or construed to constitute a contract of employment for a definite term.
The parties acknowledge that Associate is not employed by Walmart for a definite
term, and that either party may sever the employment relationship at any time
and for any reason not otherwise prohibited by law.

10. ENTIRE AGREEMENT. This document, along with the most recent Non-Disclosure
and Restricted Use Agreement executed by and between the parties (the “Ancillary
Agreement”), contain the entire understanding and agreement between Associate
and Walmart regarding the subject matter of this Agreement and the Ancillary
Agreement. This Agreement, together with the Ancillary Agreement, supersede and
replace any and all prior understandings or agreements between the parties
regarding this subject, including the Post-Termination Agreement, and no
representations or statements by either party shall be deemed binding unless
contained herein or therein.

11. MODIFICATION. This Agreement may not be amended, modified, or altered except
in a writing signed by both parties or their designated representatives.

12. SUCCESSORS AND ASSIGNS. This Agreement will inure to the benefit of, and
will be binding upon, Walmart, its successors and permitted assigns, and on
Associate and Associate’s heirs, successors, and permitted assigns. No rights or
obligations under this Agreement may be assigned to any other person without the
express written consent of all parties hereto.

 

6



--------------------------------------------------------------------------------

13. COUNTERPARTS. This Agreement may be executed in counterparts, in which case
each of the two counterparts will be deemed to be an original.

14. GOVERNING LAW AND VENUE. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without regard to
Delaware law concerning the conflicts of law. The parties agree that any action
relating to the interpretation, validity, or enforcement of this Agreement shall
be brought in the courts of the State of Delaware, County of New Castle, or in
the United States District Court of Delaware, and the parties hereby expressly
consent to the jurisdiction of such courts and agree that venue is proper in
those courts. The parties do hereby irrevocably: (a) submit themselves to the
personal jurisdiction of such courts; (b) agree to service of such courts’
process upon them with respect to any such proceeding; (c) waive any objection
to venue laid therein; and (d) consent to service of process by registered mail,
return receipt requested. Associate further agrees that in any claim or action
involving the execution, interpretation, validity, or enforcement of this
Agreement, Associate will seek satisfaction exclusively from the assets of
Walmart and will hold harmless all of Walmart’s individual directors, officers,
employees, and representatives.

15. STATEMENT OF UNDERSTANDING. By signing below, Associate acknowledges:
(i) that Associate has received a copy of this Agreement, (ii) that Associate
has read the Agreement carefully before signing it, (iii) that Associate has had
ample opportunity to ask questions concerning the Agreement and has had the
opportunity to discuss the Agreement with legal counsel of Associate’s own
choosing, and (iv) that Associate understands the rights and obligations under
this Agreement and enters into this Agreement voluntarily.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

WAL-MART STORES, INC.        [Name of Associate]

By:

 

 

      

 

Name:

        

Title:

        

 

7



--------------------------------------------------------------------------------

SCHEDULE TO EXHIBIT

This Schedule of Executive Officers Who Have Executed a Post-Termination
Agreement and Covenant Not to Compete is included pursuant to Instruction 2 of
Item 601(a) of Regulation S-K for the purposes of setting forth the material
details in which the specific agreements differ from the form of agreement filed
herewith as Exhibit 10(p).

 

Executive Officer

   Date of Agreement   

Provision For Equity Award at Time

of Execution of Agreement

Eduardo Castro-Wright    January 19, 2010    Restricted Stock Grant with Grant
Date Value of $2,000,000 M. Susan Chambers    March 15, 2010    Restricted Stock
Grant with Grant Date Value of $1,000,000 Rollin L. Ford    January 19, 2010   
Restricted Stock Grant with Grant Date Value of $1,000,000 C. Douglas McMillon
   January 19, 2010    Restricted Stock Grant with Grant Date Value of
$2,000,000 Steven P. Whaley    January 19, 2010    Restricted Stock Grant with
Grant Date Value of $300,000

 

8